Citation Nr: 1453135	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran's service connection claims for diabetes mellitus, type II, and a cardiovascular condition were originally denied in a May 2003 rating decision.  This rating decision was not appealed, and thus became final.

The Board has recharacterized the Veteran's original claim for service connection for a cardiovascular condition to a claim for hypertension due to the Veteran's diagnosis.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The May 2003 rating decision denying entitlement to service connection for both diabetes mellitus, type II, and a cardiovascular condition is final.

2.  Evidence received after the May 2003 final decision, with respect to both claims on appeal, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3. The Veteran served in the Republic of Vietnam and along the perimeter of U-Tapao Air Force Base in Thailand.
 
4. The Veteran has a diagnosis of diabetes mellitus, type II, which became manifest after service to a degree of 10 percent or more.

5.  Resolving reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed hypertension is the result of his military service. 


CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).
4. Diabetes mellitus, type II, may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110 , 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.307, 3.309 (2013).

5.  Resolving doubt in favor of the Veteran, hypertension was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The May 2003 rating decision denied entitlement to service connection for diabetes mellitus because there was no evidence that the Veteran was exposed to herbicides during his military service and as a result, there was no link between his diabetes and military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of exposure to herbicides during service or another link between the Veteran's diabetes and his active duty service.
The Veteran has provided lay testimony attesting to service in Vietnam and along the perimeter of U-Tapao Air Force Base in Thailand.  This evidence suggests that the Veteran was exposed to herbicides in service, and as a result, a possible link between the Veteran's diabetes mellitus and his active duty service.  Thus, it qualifies as new and material evidence sufficient to reopen the claim.

The May 2003 rating decision denied entitlement to service connection for a cardiovascular condition because there was no evidence of a link between his condition and military service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a link between the Veteran's current cardiovascular condition and his active duty service.

The Veteran has a private medical opinion linking his currently diagnosed hypertension to his herbicide exposure while in service.  This evidence suggests a possible link between the Veteran's hypertension and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to both claims on appeal.

II.  Service Connection for Diabetes Mellitus, Type II

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii) . 

In addition, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran has claimed service around the perimeter of U-Tapao Air Force Base and that he was temporarily in Vietnam.  The Board finds that the Veteran's MOS and lay testimony regarding his duties in service are consistent with work around the perimeter of U-Tapo Air Force Base during the Vietnam era.  In addition, the Board finds credible the Veteran's assertion that he was temporarily in the Republic of Vietnam on a mission.  As a result, exposure to herbicides is conceded.  

Regarding presumptive service connection for diseases associated with exposure to herbicide agents, it is warranted if a disease listed under § 3.309(e), with the exception of chloracne or other acneform disease, becomes manifest to a degree of 10 percent at any time after service.  As opposed to the requirements for direct service connection, the disease need not manifest within the appellate period. 

The medical record shows that the Veteran was diagnosed diabetes mellitus, type II, in 2002.  The manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  As a result, the requirements of § 3.307(a)(6) are met and presumptive service connection of diabetes mellitus, type II, is warranted on a presumptive basis.

III.  Service Connection for Hypertension

Here the Veteran has a current diagnosis of hypertension.  The Veteran has alleged that his hypertension is the result of his exposure to herbicides.  Hypertension is not a presumptive condition under the provisions of 38 C.F.R. § 3.309(e).  Thus, service connection must be shown on a direct basis.

With respect to the "nexus" requirement, the Veteran has submitted a December 2009 private examination.  The examiner provides a well-reasoned and supported analysis of the etiology of the Veteran's hypertension.  Ultimately, he concludes that "[w]ithin a reasonable degree of medical certainty (more likely than not), there is a Nexus between this veteran having been exposed to Agent Orange...and the subsequent development of both type 2 diabetes mellitus and hypertension."  

When the December 2009 private medical opinion is viewed in light of the Veteran's lay statements and other medical evidence of record, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The previously denied claim of entitlement to service connection for diabetes mellitus, type II, is reopened on the basis of new and material evidence.

Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure is granted.

The previously denied claim of entitlement to service connection for hypertension is reopened on the basis of new and material evidence.

Entitlement to service connection hypertension, associated with herbicide exposure is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


